Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 8/25/2020 and 4/30/2021 have been considered by the Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as “There is described a method for laser-processing a surface. The method generally includes…” in line 1. The abstract should avoid using phrases which can be implied. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “said focal point has an intensity exceeding a laser processing threshold” of claim 8 is indefinite, as a focal point cannot have an intensity. Furthermore, the phrase “exceeding a laser processing threshold” is unclear because, as best understood from [0069] of Applicant’s specification as currently written, the laser processing threshold Ithresh is defined by the power input of the laser causing the material change (whether that material change is cleaning, marking, or cutting, as taught in [0069]) on the surface and is distinct and independent from the power input of the laser used in the surface mapping/imaging step of the laser-processing method. Thus, claim 8 is considered indefinite and is rejected under 35 U.S.C. 112(b). For examination purposes, the claim 8 is being interpreted as that the intensity of a laser at the focal point has an intensity capable of performing laser ablation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Tegel (DE102005015752A1).
Regarding claim 1, Tegel teaches (Fig. 4) a method for laser-processing a surface (surface 12) ([0005]; [0025]), the method comprising: 
directing, from a first viewpoint (see location of processing device 30 in Fig. 4), a laser processing beam (processing laser 42) towards said surface (12) including providing a focal point of said laser processing beam (42) at a focal point position (“a specific location on the surface 12”), resulting in illuminating said surface (12) with a spot, while imaging said spot on said surface (12) from a second viewpoint (see location of checking device 32 in Fig. 4) different from the first viewpoint ([0051]-[0052]); 
determining spatial coordinates of said surface (12) based on calibration data and a feature of said imaged spot ([0055]); and 
laser-processing said surface (12) based on said previously determined spatial coordinates of said surface (12) ([0054]).
Regarding claim 2, Tegel further teaches (Fig. 4) that said feature is provided in the form of a center position of said imaged spot ([0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Regarding claim 3, Tegel further teaches (Fig. 4) that said feature is provided in the form of a dimension of said imaged spot ([0018]; [0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Regarding claim 4, Tegel further teaches said directing includes moving said focal point of said laser processing beam (42) along a focal point path, resulting in illuminating said surface (12) with a moving spot, said imaging including imaging said moving spot on said surface (12) ([0016]-[0017] “the check is carried out by scanning the surface with electromagnetic radiation”; [0021]; [0047]; [0054]; [0062]).
Regarding claim 5, Tegel further teaches (Fig. 4) that said feature is provided in the form of a center path of said imaged moving spot ([0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
claim 6, Tegel further teaches (Fig. 4) that said feature is provided in the form a dimension of said imaged moving spot, said dimension being perpendicular to a direction of movement of the focal point ([0018]; [0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Regarding claim 8, Tegel further teaches that during said imaging, said focal point has an intensity exceeding a laser processing threshold ([0021]; [0026]; [0053]).
Regarding claim 9, Tegel further teaches (Fig. 4) directing is performed based on initial spatial coordinates of said surface (12), the method further comprising updating said initial spatial coordinates based on the determined spatial coordinates of said surface (12) ([0046]; [0055]).
Regarding claim 10, Tegel further teaches that said laser-processing is independent and simultaneous to said determining ([0006]-[0007]; [0053]-[0055]).
Regarding claim 19, Tegel further teaches (Fig. 4) a method for determining spatial coordinates of a surface (12) ([0005]; [0025]), the method comprising: 
directing, from a first viewpoint (see location of 30 in Fig. 4), a laser processing beam (42) towards said surface (12) including providing a focal point of said laser processing beam (42) at a focal point position (“a specific location on the surface 12”), resulting in illuminating said surface (12) with a spot, while imaging said spot on said surface (12) from a second viewpoint (see location of checking device 32 in Fig. 4) different from the first viewpoint ([0051]-[0052]); and 
determining spatial coordinates of said surface (12) based on calibration data and a feature of said imaged spot ([0055]).
Regarding claim 22, Tegel further teaches (Fig. 4) that said directing is performed based on initial spatial coordinates of said surface (12), the method further comprising updating said initial spatial coordinates based on the determined spatial coordinates of said surface (12) ([0046]; [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tegel in view of Bontar et al. (DE102012106613B3), hereinafter Bontar.
Regarding claim 7, Tegel teaches all of the elements of the current invention as described above except that the focal point path includes a plurality of focal point paths mapping a laser processing window , the method further comprising performing, for the plurality of Page 2 of 5Appl. No.: Filed herewithAttorney Docket No.: 55789428-8USPreliminary Amendmentfocal point paths, said directing, said imaging, said determining and said laser-processing until said surface in said laser processing window is laser-processed.
Bontar teaches (Fig. 1) a method for laser processing a surface (surface of object 2) ([0001]), wherein the focal point path includes a plurality of focal point paths mapping a laser processing window, the method further comprising performing, for the plurality of Page 2 of 5Appl. No.: Filed herewithAttorney Docket No.: 55789428-8USPreliminary Amendmentfocal point paths, said directing, said imaging, said determining and said laser-processing until said surface (12) in said laser processing window is laser-processed ([0007]; [0017]-[0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tegel to incorporate the teachings of Bontar to include that the focal point path includes a plurality of focal point paths mapping a laser processing window , the method further comprising performing, for the plurality of Page 2 of 5Appl. No.: Filed herewithAttorney Docket No.: 55789428-8USPreliminary Amendmentfocal point paths, said directing, said imaging, said determining and said laser-processing until said surface in said laser processing window is laser-.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tegel in view of Bontar and Becker et al. (US20130293684A1), hereinafter Becker.
Regarding claim 11, Tegel further teaches (Fig. 4) a laser processing system (device 40) comprising: 
a laser processing subsystem (processing device 30) and having a first viewpoint (see location of 30 in Fig. 4) relative to a surface (12), the laser processing subsystem (30) being adapted to direct a laser processing beam (42) towards said surface (12) and to provide a focal point of said laser processing beam (42) at a focal point position (“a specific location on the surface 12”), resulting in illuminating said surface (12) with a spot ([0051]-[0052]); 
a checking device (checking device 32) having a second viewpoint (see location of 32 in Fig. 4) different from said first viewpoint, the checking device (32) being adapted to, simultaneously to said illuminating, image said spot of said surface (12) and to generate an image of said spot ([0051]-[0052]); 
the laser processing system capable of determining spatial coordinates of said surface (12) based on calibration data and a feature of said imaged spot in said image; and instruct the laser processing subsystem (30) to laser process said surface (12) based on said previously determined spatial coordinates of said surface (12) ([0054]-[0055]).
Tegel does not teach a frame, that the laser processing subsystem is mounted to said frame, a camera mounted to said frame, the camera being adapted to image said spot of said surface and to generate an image of said spot; a computer communicatively coupled to said laser processing subsystem and to said camera, said computer having a memory system having stored thereon instructions executable by a processor to determine spatial coordinates as described above.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tegel to incorporate the teachings of Bontar to include a camera, the camera being adapted to image said spot of said surface and to generate an image of said spot. Doing so enables the light spot generated to be detected ([0005]).
Bontar does not teach a frame, that the laser processing subsystem is mounted to said frame, that the camera is mounted to said frame, and a computer communicatively coupled to said laser processing system and to said camera, said computer having a memory system having stored thereon instructions executable by a processor to determine spatial coordinates as described above.
Becker teaches (Fig. 1 and 10) a laser processing system (scanner 20) comprising a frame (housing 22), a laser processing subsystem (projector 28) mounted to said frame, a camera (camera 24) mounted to said frame ([0004] “A camera is coupled to the projector in a fixed relationship, by attaching a camera and the projector to a common frame for example” ;[0026]), and a computer (controller 50) communicatively coupled to said laser processing system (28) and to said camera (24), said computer (50) having a memory system (memory 54) having stored thereon instructions executable by a processor (processing system 56) to determine spatial coordinates ([0034]-[0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Tegel and Bontar to further incorporate the teachings of Becker to include a frame, that the laser processing subsystem is mounted to said frame, that the camera is mounted to said frame, and a computer communicatively coupled to said laser processing system and to said camera, said computer having a memory system having stored thereon 
Regarding claim 12, the combination of Tegel, Bontar, and Becker teaches all of the elements of the current invention as described above. Tegal and Bontar do not teach that the frame has one or more handles protruding from the frame.
Becker further teaches (Fig. 10) that the frame (22) has one or more handles (handle 186) protruding from the frame (22) ([0004]; [0102]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Tegal, Bontar, and Becker to further incorporate the teachings of Becker to include that the frame has one or more handles protruding from the frame. Doing so allows the operator to hold the laser processing device during operation ([0102]).
Regarding claim 13, the combination of Tegel, Bontar, and Becker teaches all of the elements of the current invention as described above. Tegel and Becker do not teach that the laser processing beam has a wavelength in an infrared region of the electromagnetic spectrum, the camera being configured to image illumination in said infrared region of the electromagnetic spectrum.
Bontar further teaches (Fig. 1) that the laser processing beam (laser beam 4) has a wavelength in an infrared region of the electromagnetic spectrum, the camera (6) being configured to image illumination in said infrared region of the electromagnetic spectrum ([0005]-[0006]).
It would have been obvious to one of ordinary skill int eh art prior to the effective filing date of the claimed invention to have modified the combination of Tegel, Bontar, and Becker to further incorporate the teachings of Bontar to include that the laser processing beam has a wavelength in an infrared region of the electromagnetic spectrum, the camera being configured to image illumination in said infrared region of the electromagnetic spectrum. Doing so enables the light spot generated to be detected ([0005]).
claim 14, Tegel further teaches (Fig. 4) that said feature is provided in the form of a center position of said imaged spot ([0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Regarding claim 15, Tegel further teaches (Fig. 4) that said feature is provided in the form of a dimension of said imaged spot ([0018]; [0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Regarding claim 16, Tegel further teaches said directing includes moving said focal point of said laser processing beam (42) along a focal point path, resulting in illuminating said surface (12) with a moving spot, said imaging including imaging said moving spot on said surface (12) ([0016]-[0017] “the check is carried out by scanning the surface with electromagnetic radiation”; [0021]; [0047]; [0054]; [0062]).
Regarding claim 17, Tegel further teaches (Fig. 4) that said feature is provided in the form of a center path of said imaged moving spot ([0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Regarding claim 18, Tegel further teaches (Fig. 4) that said feature is provided in the form a dimension of said imaged moving spot, said dimension being perpendicular to a direction of movement of the focal point ([0018]; [0021]; [0051]-[0052]; see also Figs. 2-3 and [0047]-[0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763